Exhibit 1 Liujiang Pharm Store Shop 14-17 and Rear Portion,34 Chengxi Road, Labao County. 2 Chengzhan Pharm Store No. 96-1 Chengzhan Road, Liuzhou City 3 Rongshui Pharm Store Zhongxin Plaza 1/F Rm 4 , Shouxinzhong Road, , Rongshui County 4 Sanjiang Pharm Store 42 Xingyi Road, Sanjiang County 5 Wantang Pharm Store No. 5-6 Tianxinge, 50 Wantang Road, Liuzhou City 6 Liucheng Pharm Store 4 Baiyang Road, Dapu District, Liucheng County 7 Liucheng Dapu Pharm Store Xinshichang, Dabu District, Liucheng County 8 Liucheng Wenchang Pharm Store 6 Shenlidong Road, Dabu District, Liucheng County 9 Liujiang Liuxin Pharm Store Xinxing Market Front Chain, Liujiang County 10 Liuzhou Jingui Pharm Store 10 Area 1, Jingguiyuan, Tiyu Road, Gaoxin District, Liuzhou City 11 Luzhai Kanghui Pharm Store 73 Rongqing Road, Luorong District, Luzhai County 12 Liuzhou Tubo Pharm Store 160 Tubo Street, Tubo Village, Song Jian County, 13 Nandan Mingsheng Pharm Store 226 Minghang Road, Chengguan District, Nandan County 14 Yongfu Fushou Pharm Store 121 Fengcheng Road, Yongfu County 15 Bama Jiacheng Pharm Store Wuziju Board Front Portion , Mingjian Road, Bama District,Bama County 16 Bama Jiajian Pharm Store 2 Wenhua Road, Bama District, Bama County 17 Litang Huichun Pharm Store 107 Jianshedong Road, Litang District, Bingyang County 18 Laibin Chongxin Pharm Store No 2, Second Weilinxincheng Road, Laibin City 19 Liujiang Lutang Pharm Store 1 Lutang Road, Liujiang County 20 Luocheng Pharm Store Transportation Bureau Store, Lucheng County 21 Kangfu Pharm Store South Wholesale Market, Development District,Yongan County 22 Liuzhou Luowei Pharm Store 25 Miaopu Village, Daqiao Yuanyi Square, Liuzhou City 23 Laibin Pharm Store 134 Heshan Road, Laibin City 24 Guigaolu Pharm Store Guigao Road, Gangbei District, Guigang City 25 Guigang Jingang Pharm Store East Finance Bureau, North Nanwu Highway, Gangbei District, Gugang City 26 Jinxin Pharm Store 1 Jinxin RoadSijihuadu, Block 6, Shop 1-8, 1-9, 1-10 27 Liuzhou Shele Pharm Store Yongsheng Beique Agriculture Product Market, Beique Road, Liuzhou City 28 Liuzhou Hongjian Pharm Store 9 Store, North-south of Liuji New Market, Liuzhou City 29 Liuzhou Qingyi Pharm Store 18, District 1 of Dongyuan, Hangsheng Road, Liuzhou City 30 Yadang Xiawa Pharm Store 10 and 11 Store, Xingquan Xiaoyuan, 5 Hangbei Road, Liuzhou City 31 Liuzhou Lizhong Pharm Store 109-1 Hongguang Road, Liuzhou City 32 Zhiyangtang Pharm Store 6 Agricultural Product Market, Liuyi Road, Liuzhou City 33 Rongan Baokan Pharm Store 49 Guang Chang West Rd ,Chang An Village, Rongan County 34 Liuzhou Jianan Pharm Store 41 Liudong Road, Liuzhou City 1 35 Liuzhou Changrun Pharm Store 11-12 Hongtai Mingdu Building, 32 Jianpanshan Road, Liuzhou City 36 Nan Ya Pharm Store 12, 13 Wen Chang Road 37 Rongan Kangrong Pharm Store 4-5 Store, Labor Bureau, Xingminger Road, Changan District, Rongan County 38 Liuzhou Kangmin Pharm Store 10 Store, No 2 Building, 29 Nanqi Alley, South Chengzhan Road, Liuzhou City 39 Nandan Kangning Pharm Store Yinshan Road, Dachang District, Nandan County 40 Liuzhou Mingshou Pharm Store 22 Nongmaobei Street, Labao District, Liujiang County 41 Liujiang Kangda Pharm Store 699 Liubao Road, Liujiang County 42 Yizhou Liming Pharm Store 157 Luoxi Street, Luoxi Road, Yizhou City 43 Liuzhou Heji Pharm Store 24 Store, Hanghui Road, Xintai District, Liuzhou City 44 Liuzhou Luida Pharm Store Ludazhaidi, North District, Shibei County, North Liuzhou City 45 Liuzhou Erhua Pharm Store Changtang Village, Changtang County, Liuzhou City 46 Yizhou Jianming Pharm Store 91 Gonghe Road, Qingyuan Village, Yizhou City 47 Liuzhou Dazhong Pharm Store No. 4 Store, No. 19 Building, Yinghua Zhuangyuan, Liuzhou City 48 Liuzhou Xiehe Pharm Store 1-12, Xinghuangting, Xiehe Jiayuan, 9 Baiyu Road, Liuzhou City 49 Rui Kang Pharm Store Shop 1-4 No 1 Chengzhan Road, Liuzhou City 50 Qingyun Pharm Store Yinlong Bldg, 1 Xiaonan Road 51 Jianmenkou Pharm Store No.10-11, No. 4 District, East Yongqian, Liuzhou City 52 Jiajia Pharm Store 1-25 Jianhe Minting, 4 Hongbei Road, Liuzhou City 53 Liuzhou Hedong Pharm Store 2-23, C-2 District, Private Economic Zone, Hedong District, Liuzhou City 54 Liuhe Pharm Store 1-26 Mingxi District, 9 Hangbei Road, Liuzhou 55 Fuming Pharm Store Community 5, Dukou Village, Liunan District, Liuzhou City 56 Huimeng Pharm Store\ Guangdian Board Front, Liutang Road 57 Wuxuan Chengzhong Pharm Store 166 North Wuxuancheng Road 58 Wuxuan Xianmin Pharm Store 6 Wuxuan Xianmi Road 59 Wuxuan Anshan Pharm Store 49 Wuxuan Anshan Road 60 Wuxing Pharm Store 2 Zhongshan Central Road, Liuzhou City 61 Zhongxing Pharm Store 197 Sanzhong Road, Liuzhou City 62 Xijiang Pharm Store No. 1 Donghuan Road, Xingxing Supermarket, Caifu Store 1/F region , Liuzhou City 63 Nanfang Pharm Store 3 Nanzhan Road, Liuzhou City 64 Zhongnan Pharm Store No 216 Zhongnam Road, Laibin City 65 Guangchang Pharm Store 1/F Complex Building, 38 Nanjia Street 66 Hedong Pharm Store 1 Unit Front Portion, 98 Dongxing
